    Case: 2:20-cv-00027-CDP Doc. #: 7 Filed: 08/06/20 Page: 1 of 5 PageID #: 31




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                      NORTHERN DIVISION

TYRESHIA R. BATEMAN,                                       )
                                                           )
                  Petitioner,                              )
                                                           )
         v.                                                )             No. 2:20-cv-00027-CDP
                                                           )
ANGELA MESMER,                                             )
                                                           )
                                                           )
                  Respondent.                              )

                                      MEMORANDUM AND ORDER

         This matter comes before the court on review of petitioner Tyreshia R. Bateman’s petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket No. 1). For the reasons discussed

below, the petition will be denied and dismissed as successive. See 28 U.S.C. § 2244(b).

                                                   Background

         Petitioner is a self-represented litigant who is currently incarcerated at the Women’s

Eastern Reception, Diagnostic and Correctional Center in Vandalia, Missouri. On July 21, 2006,

she pleaded guilty to second-degree murder, armed criminal action, and stealing under $500.1 State

of Missouri v. Bateman, No. 22051-01260B-01 (22nd Jud. Cir., St. Louis City). She was sentenced

to twenty-five years’ imprisonment on October 19, 2006. Petitioner did not file a direct appeal.

         On August 2, 2019, petitioner filed a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254 in the United States District Court for the Eastern District of Missouri. Bateman v.




1
 Petitioner’s underlying state court case was reviewed on Case.net, Missouri’s online case management system. The
Court takes judicial notice of these public records. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (explaining that
district court may take judicial notice of public state records); and Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th
Cir. 2005) (stating that courts “may take judicial notice of judicial opinions and public records”).
   Case: 2:20-cv-00027-CDP Doc. #: 7 Filed: 08/06/20 Page: 2 of 5 PageID #: 32




Mesmer, No. 2:19-cv-65-NCC (E.D. Mo.). The petition was dismissed on December 30, 2019 as

time-barred. Petitioner did not appeal from that dismissal.

        Petitioner filed the instant action on May 7, 2020.

                                             The Petition

        In her petition, petitioner indicates that she is challenging her conviction in State of

Missouri v. Bateman, No. 22051-01260B-01 (22nd Jud. Cir., St. Louis City). She puts forth one

ground for relief, asserting that a Missouri statute passed on December 21, 2018 “affects [her]

and…is also [retroactive].” (Docket No. 1 at 4). Petitioner further explains that she was a juvenile

when her offense was committed, and that the twenty-five year sentence she received amounts to

a “capital punishment mandatory life sentence.” (Docket No. 1-1 at 1). She contends that she

received a “virtual life…sentence” that violates the Eighth Amendment.

                                              Discussion

        Petitioner is a self-represented litigant who brings this petition pursuant to 28 U.S.C. §

2254. For the reasons discussed below, the petition must be denied and dismissed because it is

successive. See 28 U.S.C. § 2244(b).

    A. Successive Petition

        The Anti-Terrorism and Effective Death Penalty Act of 1996 (AEDPA) applies to all

petitions for federal habeas relief filed by state prisoners after the statute’s effective date of April

24, 1996. Lindh v. Murphy, 521 U.S. 320, 326-29 (1997). Under the AEDPA, there is a “stringent

set of procedures” that a state prisoner “must follow if he wishes to file a second or successive

habeas corpus application challenging that custody.” Burton v. Stewart, 549 U.S. 147, 152 (2007).

Generally, a claim presented in a “successive habeas corpus application under section 2254 that

was presented in a prior application shall be dismissed.” 28 U.S.C. § 2244(b)(1). For claims in a



                                                   2
   Case: 2:20-cv-00027-CDP Doc. #: 7 Filed: 08/06/20 Page: 3 of 5 PageID #: 33




successive application that were not presented in a prior application, however, “the applicant shall

move in the appropriate court of appeals for an order authorizing the district court to consider the

application.” 28 U.S.C. § 2244(b)(3)(A). See also Boyd v. United States, 304 F.3d 813, 814 (8th

Cir. 2002) (stating that authorization by the Eighth Circuit Court of Appeals is a “prerequisite

under 28 U.S.C. § 2244(b)(3)…to the filing of a second or successive habeas petition”).

       Here, as noted above, petitioner filed a prior application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 on August 2, 2019. The petition challenged the same conviction at

issue here, and sought relief on the same ground, to wit: that her sentence is unconstitutional

because she was a juvenile when her offense was committed, and that Missouri has passed a statute

affecting her sentence. This petition was dismissed without prejudice as time-barred on December

30, 2019. The dismissal of a federal habeas petition on the basis of untimeliness is a determination

on the merits for purposes of the successive petition rule. See Quezada v. Smith, 624 F.3d 514,

519-20 (2nd Cir. 2010) (holding “that dismissal on a § 2254 petition for failure to comply with the

one-year statute of limitations constitutes an adjudication on the merits that renders future petitions

under § 2254 challenging the same conviction second or successive petitions under § 2244(b)”);

McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir. 2009) (holding “that the dismissal of a habeas

petition as untimely constitutes a disposition on the merits and that a further petition challenging

the same conviction would be second or successive for purposes of 28 U.S.C. § 2244(b)”); and

Murphy v. Klein Tools, Inc., 935 F.2d 1127, 1128-29 (10th Cir. 1991) (holding that “a dismissal on

limitations grounds is a judgment on the merits”). As such, the instant petition is successive.

       To the extent petitioner seeks to relitigate claims she brought in her original § 2254 petition,

those claims must be dismissed pursuant to 28 U.S.C. § 2244(b)(1). To the extent that petitioner

seeks to bring new claims for habeas relief, she must obtain leave from the United States Court of



                                                  3
   Case: 2:20-cv-00027-CDP Doc. #: 7 Filed: 08/06/20 Page: 4 of 5 PageID #: 34




Appeals for the Eighth Circuit before bringing those claims in this Court. 28 U.S.C. §

2244(b)(3)(A). Petitioner has not been granted leave to file a successive habeas petition by the

Eighth Circuit Court of Appeals. As such, the petition must be denied and dismissed as successive.

    B. Summary Dismissal

        Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a § 2254 petition if it plainly appears that the petitioner

is not entitled to relief. Here, it plainly appears that petitioner is not entitled to relief because she

has previously filed a habeas petition in this Court, making the instant petition successive.

    C. Certificate of Appealability

        The Court has considered whether or not to issue a certificate of appealability. In order to

issue such a certificate, the Court must find a substantial showing of the denial of a federal right.

See Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir. 1997). “A substantial showing is a showing

that issues are debatable among reasonable jurists, a court could resolve the issues differently, or

the issues deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997). Petitioner

has not made such a showing, so the Court will not issue a certificate of appealability.

    D. Motion to Proceed in Forma Pauperis

        Petitioner has filed a motion for leave to proceed in forma pauperis. (Docket No. 3). Having

reviewed the motion and the financial information submitted in support, the Court finds that it

should be granted.

    E. Motion to Appoint Counsel

        Petitioner has filed a motion to appoint counsel. (Docket No. 2). The motion will be denied

as moot as this petition is being denied and dismissed as time-barred.

        Accordingly,



                                                   4
   Case: 2:20-cv-00027-CDP Doc. #: 7 Filed: 08/06/20 Page: 5 of 5 PageID #: 35




       IT IS HEREBY ORDERED that petitioner’s petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254 (Docket No. 1) is DENIED AND DISMISSED AS SUCCESSIVE. See 28

U.S.C. § 2244(b)(1). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that petitioner’s motion for leave to proceed in forma

pauperis (Docket No. 3) is GRANTED.

       IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel

(Docket No. 2) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that the Court shall not issue a certificate of appealability.

       Dated this 6th day of August 2020.




                                                CATHERINE D. PERRY
                                                UNITED STATES DISTRICT JUDGE




                                                5
